OPINION ON MOTION FOR REHEARING
On Motion for Rehearing, appellants assign three points of error. In points of error one and two, appellants allege that this Court erred in affirming the judgment of the trial court because the documents evidencing the sale of the two vehicles contain violations of the Texas Consumer Credit Code which would entitle them to recover under the code. Nothing new is presented by these points and we overruled the same.
Appellants, in their third point of error, request this Court to reassess the costs of appeal. In our original judgment, costs of appeal were adjudged against appellants. As appellee requested, by cross-point, additional relief through the appeal of this case and such relief was denied, we are of the opinion that costs of appeal should be assessed sixty percent (60%) against appellants and forty percent (40%) against appellees. In all other respects, our judgment is correct.
Appellants’ Motion for Rehearing is GRANTED in part and OVERRULED in part. The judgment of the trial court is AFFIRMED.